 



Exhibit 10.5
REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is entered into as of
March 3, 2008, by and between Westwood One, Inc., a Delaware corporation (the
“Company”), and CBS Radio Inc. (formerly known as Infinity Broadcasting
Corporation), a Delaware corporation (“CBS”).
W I T N E S S E T H:
WHEREAS, CBS and its subsidiaries currently own 16,000,000 shares (the “CBS
Shares”) of the common stock, par value $.01 per share, of the Company (“Common
Stock”);
WHEREAS, the Company and CBS desire in this Agreement to provide for, with
respect to the CBS Shares, (i) the granting to CBS of the registration rights
set forth herein, and (ii) certain contractual restrictions on any sale or
disposition thereof;
NOW, THEREFORE, in consideration of the premises and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
SECTION 1
REGISTRATION RIGHTS
1.1 Definitions. As used in this Section 1:
(a) The term “Automatic Shelf Registration Statement” means an “automatic shelf
registration statement” as defined in Rule 405 promulgated under the Securities
Act of 1933, as amended (the “1933 Act”).
(b) The terms “register,” “registered,” and “registration” refer to a
registration effected by filing with the Securities and Exchange Commission (the
“SEC”) a registration statement (“Registration Statement”) in compliance with
the 1933 Act and the declaration or ordering by the SEC at the effectiveness of
such Registration Statement.
(c) The term “Registrable Securities” means the CBS Shares and any Common Stock
issued as (or issuable upon the conversion or exercise of any warrant, right, or
other security that is issued as) a dividend, stock split or other distribution
with respect to, or in exchange for, upon reclassification or in replacement of,
Registrable Securities. In the event of any recapitalization by the Company,
whether by stock split, reverse stock split, stock dividend or otherwise, the
number of shares of Registrable Securities used throughout this Agreement for
various purposes shall be proportionately increased or decreased.

 

 



--------------------------------------------------------------------------------



 



(d) The term “Shelf Registration Statement” means a “shelf” registration
statement of the Company relating to an offering pursuant to Rule 415 of the
1933 Act (which shall be an Automatic Shelf Registration Statement if the
Company is a Well-Known Seasoned Issuer) which covers all of the Registrable
Securities, on Form S-3 under the 1933 Act, and all amendments and supplements
to such registration statement, including post-effective amendments, in each
case including the prospectus contained therein, all exhibits thereto and all
materials incorporated by reference therein.
(e) The term “Well-Known Seasoned Issuer” means a “well-known seasoned issuer”
as defined in Rule 405 of the General Rules and Regulations promulgated under
the 1933 Act and which (a) is a “well-known seasoned issuer” under paragraph
(1)(i)(A) of such definition or (b) is a “well-known seasoned issuer” under
paragraph (1)(i)(B) of such definition and is also eligible to register a
primary offering of its securities relying on General Instruction I.B.1 of Form
S-3 or Form F-3 under the 1933 Act.
1.2 Demand Registration. If at any time on or after December 1, 2007, the
Company receives from CBS or its permitted transferees a written request to
register shares of Registrable Securities (a “Demand”), the Company shall
prepare and file a Registration Statement under the 1933 Act covering the shares
so requested to be registered on Form S-3 or other available form (which may be
a Shelf Registration Statement if so requested by CBS or its permitted
transferees), and shall use its best efforts to cause as expeditiously as
possible such Registration Statement to become effective or if the Company is a
Well-Known Seasoned Issuer at time of receipt of a Demand, Company shall cause
the Registration Statement to be filed pursuant to an Automatic Shelf
Registration Statement; provided that in no event shall the Company be obligated
to file an Automatic Shelf Registration Statement prior to December 31, 2007.
The Company shall be required to register the Registrable Securities pursuant to
this Section 1.2 in response to any Demand by CBS, provided (i) no Demand may be
made by CBS until on and after December 1, 2007, (ii) only one Demand may be
made by CBS (together with all permitted assignees thereof pursuant to
Section 1.8) in any calendar year and (iii) only four (4) Demands may be made by
CBS hereunder (which shall include any Demand for a Shelf Registration
Statement). The registration of Registrable Securities under this Section 1.2
shall not be deemed to have been requested unless such registration becomes
effective (provided that if, within one hundred and twenty (120) days after it
has become effective, the offering of Registrable Securities pursuant to such
registration is interfered with by any stop order, injunction or other order or
requirement of the SEC or other governmental agency or court, such registration
will be deemed not to have become effective unless 80% of such Registrable
Securities have been sold pursuant to such registration), and if the
registration has remained effective for one hundred and twenty (120) days
without such interference such registration shall be deemed to have been
requested regardless of whether any of the Registrable Securities are ultimately
sold pursuant to such registration. The Company may grant piggyback registration
rights with respect to any registration statement demanded pursuant to this
Section 1.2, provided that any such rights shall be subject to the priority of
CBS’s rights under this Section 1.2.

 

2



--------------------------------------------------------------------------------



 



1.3 Postponement. If at the time a request for registration is made pursuant to
1.2, the Company is in the process of registering securities under the 1933 Act
for sale by it or has pending or in process a material transaction, the
disclosure of which would, in the good faith judgment of the Board of Directors
of the Company, materially and adversely affect the Company, the Company may
defer the filing (but not the preparation) of the requested Registration
Statement (a) in the case of another registration statement in process, until
the filing or abandonment of such registration statement but in no event longer
than one hundred and five (105) days, and (b) in the case of a material
transaction, for up to one hundred and five (105) days (but the Company shall
use its reasonable best efforts to resolve the transaction and file the
Registration Statement as soon as practicable).
1.4 Incidental Registrations.
(a) If at any time or from time to time the Company shall determine to register
any of its securities, either for its own account or the account of security
holders, other than a registration relating solely to employee benefit plans or
a registration on Form S-4 relating solely to an SEC Rule 145 transaction, the
Company will:
(i) promptly give to CBS written notice thereof (which shall include a list of
the jurisdictions in which the Company intends to attempt to qualify such
securities under the applicable blue sky or other state securities laws); and
(ii) include in such registration (and any related qualification under blue sky
laws or other compliance), and in any underwriting involved therein, all the
Registrable Securities specified in a written request, made by CBS within thirty
(30) days after receipt of such written notice from the Company, except as set
forth in Section 1.4(b) below.
(b) If the registration of which the Company gives notice is for a registered
public offering involving an underwriting, the Company shall so advise CBS as a
part of the written notice given pursuant to Section 1.4(a)(i). In such event
the right of CBS to registration pursuant to this Section 1.4 shall be
conditioned upon CBS’s participation in such underwriting and the inclusion of
CBS’s Registrable Securities in the underwriting to the extent provided herein.
CBS, together with the Company and the other parties distributing their
securities through such underwriting, shall enter into an underwriting agreement
in customary form with the underwriter or underwriters selected for such
underwriting by the Company. Notwithstanding any other provision of this Section
1.4, if the underwriter determines that marketing factors require a limitation
of the number of shares or type of securities to be underwritten, the
underwriter may limit the number of Registrable Securities to be included in the
registration and underwriting, or may exclude Registrable Securities entirely
from such registration and underwriting

 

3



--------------------------------------------------------------------------------



 



subject to the terms of this Section. The Company shall so advise all holders of
the Company’s securities that would otherwise have a right to be so registered
and underwritten. The number of shares of such securities, including Registrable
Securities, that may be included in the registration and, underwriting shall be
allocated among CBS and all such other holders in proportion, as nearly as
practicable, to the respective amounts of securities of the Company proposed to
be included in such underwritten offering by all shareholders other than the
Company; provided, however, that the rights of CBS to include all or any
allocable portion of such Registrable Securities shall be subject to the
priority (prior to any allocation to CBS or others) of the holders of existing
“demand” registration rights similar to that provided in Section 1.2 hereof
existing on the date hereof, which rights are identified on Schedule 1.4(b), and
of other holders of demand registration rights permitted pursuant to the proviso
to Section 1.11 hereof. No securities excluded from the underwriting by reason
of the underwriter’s marketing limitation shall be included in such
registration. If CBS disapproves of the terms of the underwriting, it may elect
to withdraw therefrom by written notice to the Company and the underwriter. The
Registrable Securities so withdrawn shall also be withdrawn from registration.
(c) CBS agrees that any shares of Registrable Securities which are not included
in an underwritten public offering described in Section 1.4(b) shall not be
publicly sold by CBS for a period, not to exceed one hundred and twenty
(120) days, which the managing underwriter reasonably determines is necessary in
order to effect such underwritten public offering.
1.5 Expenses of Registration. All expenses incurred in connection with the
registrations effected pursuant to Section 1.2 and all registrations effected
pursuant to Section 1.4, including, without limitation, all registration,
filing, listing and qualification fees (including SEC, securities exchange,
National Association of Securities Dealers Inc. and blue sky fees and expenses),
printing expenses, escrow fees, fees and disbursements of counsel for each of
the Company and CBS (if CBS is participating in such registration), and expenses
of any special audits and/or “cold comfort” letters incidental to or required by
such registration, fees and disbursements of underwriters customarily paid by
issuers or sellers of securities, and the reasonable fees and expenses of any
special experts retained by the Company in connection with the requested
registration shall be borne by the Company; provided, however, that the Company
shall not be required to pay stock transfer taxes or underwriters’ discounts or
commissions relating to Registrable Securities.
1.6 Obligations of the Company. Whenever required under this Section 1 to effect
the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:
(a) prepare and file with the SEC (but in any event within ninety (90) days
after the date of the Demand pursuant to Section 1.2) a Registration Statement
with respect to such Registrable Securities (which, in the case of a Demand
registration pursuant to Section 1.2, shall be on Form S-3 (and which shall be
an Automatic Shelf Registration Statement if available to the Company) or other
available form designated by the underwriters or CBS) and use its diligent best
efforts to cause such Registration Statement to become effective, and, upon the
request of CBS, keep such Registration Statement effective for up to one hundred
and twenty (120) days or such longer period as the Company may agree upon, or
until CBS has completed the distribution relating thereto, whichever occurs
first;

 

4



--------------------------------------------------------------------------------



 



(b) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to keep such registration statement
effective as provided in Section 1.6(a) and to comply with the provisions of the
1933 Act with respect to the disposition of all securities covered by such
Registration Statement, provided that, before filing a Registration Statement or
prospectus, or any amendments or supplements thereto, the Company will furnish
to CBS copies of all documents proposed to be filed, which documents will be
submitted to CBS and its counsel for comment;
(c) furnish to CBS such numbers of copies of the registration statement, the
prospectus, including a preliminary prospectus, and of each amendment and
supplement (in each case, including all exhibits), in conformity with the
requirements of the 1933 Act, and such other documents as CBS may reasonably
request in order to facilitate the disposition of Registrable Securities owned
by CBS;
(d) use its reasonable best efforts to register and qualify the securities
covered by such Registration Statement under such other securities or Blue Sky
laws of such jurisdictions in such states as shall be reasonably necessary to
facilitate an orderly distribution of the Registrable Securities, provided that
the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business in any such jurisdiction that, but for the
requirements of this Section 1.6(d), it would not be obligated to be so
qualified or to file a general consent to service of process in any such states
or jurisdictions;
(e) use its reasonable best efforts to cause such securities covered by such
Registration Statement to be registered with or approved by such other
governmental agencies or authorities of the United States of America or any
state thereof as may be necessary to enable CBS to consummate the disposition of
such securities;
(f) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, usual and customary in form, with
the managing underwriter of such offering; CBS shall also enter into and perform
its obligations under such agreement; and the Company shall take such other
actions as the underwriters reasonably request in order to expedite or
facilitate a disposition of such securities;

 

5



--------------------------------------------------------------------------------



 



(g) use its best efforts to cause all such securities covered by such
Registration Statement to be listed on any securities exchange on which the
Common Stock is then listed, and if the Common Stock is not already so listed at
such time, to use its best efforts promptly to cause all such securities to be
listed on either the New York Stock Exchange or the American Stock Exchange or
to be included in the National Association of Securities Dealers Automotive
Quotation System on the National Market List; and to provide a transfer agent
and registrar for such securities covered by such Registration Statement no
later than the effective date of such Registration Statement;
(h) use its best efforts to obtain a “cold comfort” letter or letters, usual and
customary in form, from the Company’s independent public accountants and
covering matters of the type customarily covered by “cold comfort” letters as
CBS shall reasonably request;
(i) notify CBS at any time when a prospectus relating thereto is required to be
delivered under the 1933 Act of the happening of any event as a result of which,
or of the Company becoming otherwise aware that, the prospectus included in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing, and at the request of CBS, prepare and furnish to
CBS a reasonable number of copies of an amended or supplemental prospectus as
may be necessary so that, as thereafter delivered to the purchasers of such
securities under such Registration Statement, such prospectus shall not include
an untrue statement of a material fact or a misstatement of a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing; and
(j) make reasonably available for inspection by representatives of CBS, by any
underwriter participating in any disposition to be effected pursuant to such
Registration Statement and by any attorney, accountant or other agent retained
by CBS or any such underwriter, all pertinent financial and other records,
pertinent corporate documents and properties of the Company reasonably requested
by such persons in connection with such Registration Statement.
CBS agrees that, upon receipt of any notice from the Company of the happening of
any event described in Section 1.6(i), CBS will forthwith discontinue
disposition of such securities pursuant to such Registration Statement until
CBS’s receipt of the copies of the supplemental or amended prospectus
contemplated by Section 1.4(i), and, as so directed by the Company, CBS will
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in CBS’s possession, of the prospectus covering such
securities covered by such Registration Statement current at the time of receipt
of such notice. In the event the Company shall give any such notice, the period
mentioned in Section 1.6(a) shall be extended by the number of days during the
period from the date of the giving of such notice pursuant to Section 1.6(i) and
through the date when each seller of such securities covered by such
Registration Statement shall have received the copies of the supplemented or
amended prospectus contemplated by Section 1.6(i).

 

6



--------------------------------------------------------------------------------



 



1.7 Selection of Underwriter. In any underwritten registration which is being
effected pursuant to Section 1.2, CBS shall have the exclusive right to
designate the managing underwriter or underwriters with respect to the related
offer, which underwriter or underwriters must be reasonably acceptable to the
Company and shall be engaged pursuant to customary market terms. In all other
registrations, the Company shall select, in its sole discretion, the managing
underwriter or underwriters with respect to the related offering of the Common
Stock.
1.8 Indemnification.
(a) The Company will, and does hereby undertake to, indemnify and hold harmless
CBS, each of CBS’s officers, directors and affiliates, and each person
controlling CBS, with respect to any registration, qualification, listing, or
compliance effected pursuant to this Section 1, and each underwriter, if any
(including any broker or dealer which may be deemed an underwriter), and each
person who controls any underwriter (including any such broker or dealer), of
the Registrable Securities held by or issuable to CBS, against all claims,
losses, damages, liabilities and expenses, joint or several (or actions in
respect thereto whether or not a party thereto), to which they may become
subject under the 1933 Act, the Securities Exchange Act of 1934, as amended (the
“1934 Act”), or other federal, state or common law, or otherwise, arising out of
or based on (i) any untrue statement (or alleged untrue statement) of a material
fact contained in any preliminary, final or summary prospectus, offering
circular, or other similar document or any amendment or supplement thereto
(including any related Registration Statement, notification, or the like)
incident to any such registration, qualification, listing, or compliance, or
arising out of or based upon any omission (or alleged omission) to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (ii) any violation or alleged violation by
the Company of any federal, state or common law, rule or regulation applicable
to the Company in connection with any such registration, qualification, or
compliance, and will reimburse, as incurred, CBS, each such underwriter, and
each such director, officer, affiliate and controlling person, for any legal and
any other expenses reasonably incurred in connection with investigating or
defending any such claim, loss, damage, liability, or action (whether or not the
indemnified party is a party to any proceeding); provided that the Company will
not be liable in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement or
omission based upon written information furnished to the Company by an
instrument duly executed by CBS or by such underwriter and stated to be
specifically for use therein. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of CBS or any other
indemnified party and shall survive the transfer of such securities by CBS.

 

7



--------------------------------------------------------------------------------



 



(b) CBS will indemnify the Company, each of its directors, and each officer who
signs a Registration Statement in connection therewith, and each person
controlling the Company, each underwriter, if any, and each person who controls
any underwriter, of the Company’s securities covered by such a Registration
Statement, against all claims, losses, damages, liabilities and expenses, joint
or several (or actions in respect thereto whether or not a party thereto)
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any such Registration Statement, preliminary, final
or summary prospectus, offering circular, or other document, or any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and will reimburse,
as incurred, the Company, each such underwriter and each such director, officer,
partner, and controlling person, for any legal or any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action (whether or not the indemnified party is a party to
any proceeding), in each case to the extent, but only to the extent, that such
untrue statement (or alleged untrue statement) or omission (or alleged omission)
was made in such Registration Statement, preliminary, final or summary
prospectus, offering circular or other document, in reliance upon and in
conformity with written information furnished to the Company by an instrument
duly executed by CBS and stated to be specifically for use therein; provided,
however, that the liability of CBS hereunder shall be limited to the net
proceeds received by CBS from the sale of securities under such Registration
Statement.
(c) Each party entitled to indemnification under this Section 1.8 (the
“Indemnified Party”) shall give notice to the party required to provide such
indemnification (the “Indemnifying Party”) of any claim as to which
indemnification may be sought promptly after such Indemnified Party has actual
knowledge thereof, and shall permit the Indemnifying Party to assume the defense
of any such claim or any litigation resulting therefrom; provided that counsel
for the Indemnifying Party, who shall conduct the defense of such claim or
litigation, shall be subject to approval by the Indemnified Party (whose
approval shall not be unreasonably withheld) and the Indemnified Party may
participate in such defense at the Indemnifying Party’s expense if
representation of such Indemnified Party would be inappropriate due to actual or
potential differing interests between such Indemnified Party and any other party
represented by such counsel in such proceeding; and provided further that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Section, except to
the extent that such failure to give notice shall materially adversely affect
the Indemnifying Party in the defense of any such claim or any such litigation.
No Indemnifying Party, in the defense of any such claim or litigation, shall
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff therein, to such
Indemnified Party, of a full and final release from all liability in respect to
such claim or litigation.
(d) Indemnification similar to that specified in this Section 1.8 (with
appropriate modifications) shall be given by the Company and CBS with respect to
any required registration or other qualification of securities under any federal
or state law or regulation or governmental authority other than the 1933 Act.

 

8



--------------------------------------------------------------------------------



 



(e) If recovery is not available under the foregoing indemnification provisions
of this Section 1.8 for any reason other than as expressly specified therein,
the parties entitled to indemnification by the terms thereof shall be entitled
to contribution to liabilities and expenses. In determining the amount of
contribution which the respective parties are entitled, there shall be
considered the relative fault of each party in connection with the statements or
omissions which resulted in such claims, losses, damages or actions, as well as
other equitable considerations appropriate under the circumstances. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. Notwithstanding anything in this
section 1.8(e), CBS will not be obligated to make contributions which, in the
aggregate, exceed the amount for which it would have been liable pursuant to
Section 1.6(b) had indemnification been available thereunder.
(f) The obligations of the parties under this Section 1.8 shall be in addition
to any liabilities which any party may otherwise have to any other party.
1.9 Information by CBS. CBS shall furnish to the Company such information
regarding CBS and the distribution proposed by CBS as the Company may reasonably
request in writing and as shall be required in connection with any registration,
qualification, or compliance referred to in this Section 1.
1.10 Transfer of Registration Rights. The rights contained in Sections 1.2 and
1.4 hereof, to cause the Company to register the Registrable Securities, and all
other rights of CBS hereunder, may be assigned or otherwise conveyed to a
transferee or assignee of Registrable Securities, provided that such transferee
or assignee (or, if such transferee or assignee is a wholly-owned subsidiary of
CBS Corporation, together with CBS Corporation and other wholly-owned
subsidiaries of CBS Corporation) acquires at least 2,800,000 shares of the
Common Stock constituting Registrable Securities held by the transferring
holder, and, provided further, that the Company is given written notice by the
transferor at the time of or within a reasonable time after said transfer,
stating the name and address of said transferee or assignee and identifying the
securities with respect to which such registration rights are being assigned.
1.11 Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of CBS,
enter into any agreement with any holder or prospective holder of any securities
of the Company which would allow such holder or prospective holder to
(a) require the Company to effect a registration under terms and conditions
inconsistent with CBS’s registration rights under Sections 1.2 or 1.4 hereof, or
(b) include any securities in any registration filed under Section 1.2 hereof,
unless, under the terms of such agreement, such holder or prospective holder may
include such securities in any such registration only to the extent of such
holder’s allocable portion consistent with Section 1.4(b); provided, however,
that the Company may grant rights to demand registrations under which such
holders shall have priority (prior to allocation among CBS and other holders
possessing “piggyback” registration rights, but not prior to CBS’s Demand rights
under Section 1.2 hereof).

 

9



--------------------------------------------------------------------------------



 



1.12 Rule 144 Reporting. With a view to making available to CBS the benefits of
certain rules and regulations of the SEC which may permit the sale of the
Registrable Securities to the public without registration, the Company agrees to
use its reasonable best efforts to:
(a) at all times make and keep public information available, as those terms are
understood and defined in SEC Rule 144 or any similar or analogous rule
promulgated under the 1933 Act;
(b) file with the SEC, in a timely manner, all reports and other documents
required of the Company under the 1933 Act and 1934 Act; and
(c) so long as CBS Corporation or any of its subsidiaries owns any Registrable
Securities, furnish to CBS forthwith upon request: (i) a written statement by
the Company as to its compliance with the reporting requirements of (A) said
Rule 144 of the 1933 Act, (B) the 1993 Act and (C) the 1934 Act; (ii) a copy of
the most recent annual or quarterly report of the Company; and (iii) such other
reports and documents as CBS may reasonably request in availing itself of any
rule or regulation of the SEC allowing it to sell any such securities without
registration.
SECTION 2
MISCELLANEOUS
2.1 Entire Agreement. This Agreement constitutes the entire agreement of the
parties and supersedes all prior written or oral agreements, contemporaneous
oral agreements, understandings and negotiations between the parties with
respect to the subject matter hereof.
2.2 Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York, its rules of conflict of laws
notwithstanding.
2.3 Amendments and Waivers. This Agreement may not be modified, amended or
waived except by written document specifically identifying this Agreement and
signed by the parties, except that waivers may be effected by such written
document if only signed by the party against which such waiver is sought to be
enforced.
2.4 Headings. The headings included in this Agreement are for convenience of the
parties only and shall not affect the construction or interpretation of this
Agreement.
2.5 Attorneys’ Fees. In the event of litigation or other proceeding in
connection with or related to this Agreement, the prevailing party in such
litigation or proceeding shall be entitled to reimbursement from the opposing
party of all reasonable expenses, including, without limitation, reasonable
attorneys’ fees and expenses of investigation in connection with such litigation
or proceeding.

 

10



--------------------------------------------------------------------------------



 



2.6 Notices. All notices hereunder shall be in writing and shall be given to the
respective parties by U.S. mail (prepaid registered or certified mail, with
return receipt requested), personal delivery, or facsimile transmission to their
respective addresses as follows:

         
 
  If to the Company:   Westwood One, Inc.
 
      40 West 57th Street, 15th Floor
 
      New York, New York 10019
 
      Attention: General Counsel
 
      Telecopy: (212) 641-2198
 
       
 
  with a copy to:   Skadden, Arps, Slate, Meagher & Flom
 
      300 South Grand Avenue
 
      Los Angeles, California 90071
 
      Attention: Brian J. McCarthy, Esq.
 
      Facsimile: (213) 687-5600
 
       
 
  If to CBS:   CBS Radio Inc.
 
      1515 Broadway, 46th Floor
 
      New York, New York 10036
 
      Attention: Chairman & CEO
 
      Telecopy: (212) 846-2342
 
       
 
  with copies to:   CBS Corporation
 
      51 West 52 Street
 
      New York, New York 10019
 
      Attention: General Counsel
 
      Facsimile: (212) 975-4215
 
       
 
      Weil, Gotshal & Manges LLP
 
      767 Fifth Avenue
 
      New York, New York 10153
 
      Attention: Howard Chatzinoff, Esq.
 
      Michael Lubowitz, Esq.
 
      Facsimile: (212) 310-8007

All such notices shall be deemed effective upon receipt.
2.7 Successors and Assigns. Subject to Section 1.10 hereof, this Agreement shall
be binding upon the parties hereto and their respective successors and permitted
assigns. The Company may not assign its rights under this Agreement without the
prior written consent of CBS.

 

11



--------------------------------------------------------------------------------



 



2.8 Remedies, Waivers. No failure or delay on the part of any party in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege. Any waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given. The
parties to this Agreement acknowledge and agree that the breach of any of the
terms of this Agreement will cause irreparable injury for which an adequate
remedy at law is not available. Accordingly, it is agreed that either party
shall be entitled to an injunction, restraining order or other equitable relief
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any court of competent jurisdiction in the United States or
any state thereof, without the requirement of posting any bond. All rights and
remedies existing under this Agreement are cumulative to and not exclusive of,
any rights or remedies available under this Agreement or otherwise.
2.9 Severability. In the event that any provision of this Agreement or the
application of any provision hereof is declared to be illegal, invalid or
otherwise unenforceable by a court of competent jurisdiction, such provision
shall be reformed, if possible, to the extent necessary to render it legal,
valid and enforceable, or otherwise deleted, and the remainder of this Agreement
shall not be affected except to the extent necessary to reform or delete such
illegal, invalid or unenforceable provision.
2.10 Termination. The provisions of this Agreement shall terminate and be of no
further effect upon the earlier to occur of (a) the mutual consent of the
Company and CBS and (b) CBS or its permitted transferees ceasing to own or have
rights to acquire Registrable Securities.
2.11 Further Assurances. Each party shall cooperate and take such action as may
be reasonably requested by the other party in order to carry out the provisions
and purposes of this Agreement and the transactions contemplated hereby.
2.12 Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but which together shall constitute one and
the same instrument.
[The remainder of this page is intentionally left blank.]

 

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed by their respective officers, duly authorized for such
purpose, as of the date first written above.

            WESTWOOD ONE, INC.
      By:   /s/ David Hillman       Name:   David Hillman       Title:   CAO &
GC       CBS RADIO INC.
      By:   /s/ Louis J. Briskman       Name:   Louis J. Briskman       Title:  
EVP & Assistant Secretary    

Signature Page to Registration Rights Agreement

 

 



--------------------------------------------------------------------------------



 



Schedule 1.4(b)
Other Registration Rights Agreements
None.

 

 